Name: Commission Regulation (EC) No 193/96 of 1 February 1996 amending Regulation (EEC) No 584/92 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic
 Type: Regulation
 Subject Matter: processed agricultural produce;  tariff policy;  trade;  Europe
 Date Published: nan

 2. 2. 96 EN I Official Journal of the European Communities No L 26/7 COMMISSION REGULATION (EC) No 193/96 of 1 February 1996 amending Regulation (EEC) No 584/92 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community and the Republic of Poland, the Republic of Hungary and the Czech and Slovak Federal Republic THE COMMISSION OF THE EUROPEAN COMMUNITIES, ment on agriculture concluded as part of the Uruguay Round of multilateral trade negotiations ^, and in parti ­ cular Article 8 thereof ; Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3491 /93 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Hungary, of the other part ('), and in particular Article 1 thereof, Whereas Council Regulation (EC) No 3066/95 provides for autonomous, transitional measures to adjust the agri ­ cultural concessions covered by the Europe Agreements concluded between the European Communities and their Member States, of the one part, and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic respectively, of the other part, from 1 January 1996 until the entry into force of the additional Protocols to the Europe Agreements that are to be concluded consequent to the negotiations now under way with the countries in question ;Having regard to Council Regulation (EC) No 3492/94 of 13 December 1993 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Poland, of the other part (2), and in particular Article 1 thereof, Whereas Commission Regulation (EEC) No 584/92 (6), aslast amended by Regulation (EC) No 2931 /95 Q adopts the detailed rules for the application to milk and milk products of the arrangements provided for in the above Agreements ; whereas this Regulation must be amended to implement the adjustments to milk products laid down in Regulation (EC) No 3066/95 ; whereas the references to butter in the combined nomenclature should be adjusted to take account of the amendments made to the Annexes to Council Regulation (EEC) No 2658/87 (8) by Commis ­ sion Regulation (EC) No 2448/95 (9) ; Having regard to Council Regulation (EC) No 3296/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Czech Republic, of the other part (3), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3297/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Slovak Republic, of the other part (4), and in particular Article 1 thereof, Whereas, because of the delay in adopting Regulation (EC) No 3066/95 it has not been possible to give effect to these adjustments for the first quarter of 1996 ; whereas the quantities involved are available for the second quarter ; Whereas Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an autonomous and transitional adjust ­ ment to certain agricultural concessions provided for in the Europe Agreements so as to take account of the agree ­ Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, 0 OJ No L 328 , 30 . 12. 1995, p . 31 . (&lt;) OJ No L 62, 7 . 3 . 1992, p. 34.(') OJ No L 319, 21 . 12 . 1993, p. 1 .I1) OJ No L 319, 21 . 12. 1993, p. 4. (3) OJ No L 341 , 30 . 12. 1994, p. 14 . (&lt;) OJ No L 341 , 30 . 12. 1994, p. 17 . 0 OJ No L 307, 20. 12. 1995, p. 10 . (8) OJ No L 256, 7. 9 . 1987, p. 1 . 9 OJ No L 259, 30 . 10 . 1995, p. 1 . No L 26/8 1 EN I Official Journal of the European Communities 2. 2 . 96 2. Annex I is replaced by Annex I to this Regulation .HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 584/92 is hereby amended as follows : 1 . A new paragraph is added to Article 2, as follows : 'However, the entire quantity of the products listed in Annex I C2 shall be available in the period from 1 April to 30 June 1996.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 February 1996. For the Commission Franz FISCHLER Member of the Commission 2. 2. 96 EN I Official Journal of the European Communities No L 26/9 ANNEX 'ANNEX I A. PRODUCTS ORIGINATING IN POLAND Customs duty reduced by 80 % (in tonnes) CN code Product 1 July 1993to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 0402 10 19 0402 21 19 0402 21 99 Skimmed-milk powder Whole-milk powder Whole-milk powder &gt;  º 3 550 3 800 4 100 0405 10 11 0405 10 19 Butter 1 200 1 300 1 400 0406 Cheese 2 400 2 600 2 800 B. 1 . PRODUCTS ORIGINATING IN THE CZECH REPUBLIC Customs duty reduced by 80 % \ (in tonnes) CN code Milk products 1 July 1993to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 0402 10 19 0402 21 19 0402 21 91 Skimmed milk powder Whole milk powder Whole milk powder &gt;  º 1 980 2 110 2 240 0405 10 11 0405 10 19 Butter 780 840 910 ex 0406 40 Niva 1 \ ex 0406 90 Moravsky blok, Primator, Otava, Javor, Uzeny block, Kashkaval Akawi, Istambul, Jadel Hermelin, Ostepek, Koliba, Inovec &gt; 600 650 700 B. 2. PRODUCTS ORIGINATING IN THE SLOVAK REPUBLIC Customs duty reduced by 80 % (in tonnes) CN code Milk products 1 July 1993to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 0402 10 19 Skimmed milk powder \ 0402 21 19 Whole milk powder 1  º 1 020 1 090 1 160 0402 21 91 Whole milk powder / 0405 10 11 0405 10 19 Butter 420 460 490 ex 0406 40 Niva 1 il ex 0406 90 Moravsky blok, Primator, Otava, Javor, Uzeny blok, Kashkaval Akawi, Istambul, Jadel Hermelin, Ostepek, Koliba, Inovec &gt;  º 600 650 700 No L 26/10 EN Official Journal of the European Communities 2. 2 . 96 C. PRODUCTS ORIGINATING IN HUNGARY 1 . Customs duty reduced by 80 % (in tonnes) CN code Product 1 July 1993to 30 June 1994 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 Balaton, Cream-white, Hajdu, Marvany, Ovari, Bakony, Bacskai, Ban, Delicaci cheese "Moson", Deli ­ caci cheese "Pelso", Goya, Ham ­ shaped, Karavan, Lajta, Parenyica, Sed, Tihany &gt; &gt;  º 1 200 1 300 1 400 2. Customs duty reduced by 80 % (m tonnes) CN code Product 1 January 1996to 30 June 1996 ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 Balaton, Cream-white, Hajdu, Marvany, Ovari, Bakony, Bacskai , Ban, Deli ­ caci cheese "Moson", Delicaci cheese "Pelso", Goya, Ham-shaped, Karavan , Lajta, Parenyica, Sed, Tihany I 250'